DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford et al. (US Pub. 20180113675 A1) and further in view of Krishnaswamy et al. (US Pub. 20180146370 A1).


receive a signal that represents a (para. 146- After the server computers sends a message to the communication device instructing the user to speak the word string, the server computer may send a supplemental signal to the communication device (Step 906). The supplemental signal may be received from a supplemental signal database residing within the server computer. The supplemental signal may be outputted by the communication device while the user attempts to perform the voice authentication by speaking the prompted word string. The communication device may then capture the user's rendition of the phrase/code word as well as the supplemental signal); 
analyze the signal to ascertain a specified code for a specified time period (para. 89, 148- After the server computer receives the audio segment including the user-spoken reproduction of the word string and the supplemental signal, the server computer may then compare the received supplemental signal with the initially sent supplemental signal sent to the communication device by the server computer (Step 910). The server computer may access the supplemental signal database to determine whether the received supplemental signal matches the initially sent supplemental signal; para. 74- Supplemental signal database 340 is configured to store a variety of supplemental signals played back by the communication device 110 (FIG. 1) simultaneous to the user performing voice authentication.; para. 86- the supplemental signal transmitted by the communication device 110 may be unique to the particular transaction. Further, by altering and/or manipulating the supplemental signal prior to transmitting, it may be ensured that the same supplemental signal is never used for more than one transaction. Note- time period = duration of a particular transaction);
determine, for the specified time period, an authentication code from a plurality of authentication codes (para. 148- After the server computer receives the audio segment including the user-spoken reproduction of the word string and the supplemental signal, the server computer may then compare the received supplemental signal with the initially sent supplemental signal sent to the communication device by the server computer (Step 910). The server computer may access the supplemental signal database to determine whether the received supplemental signal matches the initially sent supplemental signal); 
compare the specified code to the authentication code (para. 89- The server computer 300 may determine whether the supplemental signal initially sent by the server computer 300 to the communication device 110 (in step 404) matches the supplemental signal received from the payment processing network 140 (step 420)); and 
in response to a determination that the specified code matches the authentication code, authenticate the user (para. 149- if the sent supplemental signal and the received supplemental signal match, the server computer may then compare the received voice data with a user voice profile for the user to determine whether the received voice data is consistent with previous voice data stored for the user (Step 911). The server computer may access entries within a user voice profile database associated with the user to make this determination. If the received voice data is determined to be consistent with the user voice profile, the server computer may authenticate the user).
	Although Rutherford teaches sending the voice data and supplemental signal data together (see para. 108), it does not specifically teach that they the voice data is modulated with the supplemental signal.  However, this concept is well known and used in the art as evidenced by Krishnaswamy (see para. 16, 86) and therefore, one skilled in the art would have found it obvious to utilize it in Rutherford as a simple alternative to achieve the desirable effect of preventing detecting replay attacks.   

Regarding claim 2, Krishnaswamy discloses in the apparatus according to claim 1, wherein the specified code represents a pattern that includes a plurality of gaps inserted in another signal of an unmodulated voice of the user. (Fig. 8; para. 85-86)

Regarding claim 3, Krishnaswamy discloses in the apparatus according to claim 1, wherein the specified code represents a pattern that includes a plurality of digits inserted in another signal of an unmodulated voice of the user. (Fig. 8; para. 61, 82- watermark code)

Regarding claim 4, Rutherford discloses in the apparatus according to claim 1, wherein the specified time period represents a time duration during which the specified code is valid for authenticating the user. (para. 86- the supplemental signal transmitted by the communication device 110 may be unique to the particular transaction. Further, by altering and/or manipulating the supplemental signal prior to transmitting, it may be ensured that the same supplemental signal is never used for more than one transaction. Note- time period = duration of a particular transaction

Regarding claim 5, the combination of Rutherford and Krishnaswamy discloses the apparatus according to claim 1, the instructions are further to cause the processor to: analyze the signal to ascertain a primary pattern corresponding to an unmodulated voice of the user; compare the primary pattern to an authentication pattern; and in response to a determination that the primary pattern matches the authentication pattern, compare the specified code to the authentication code to authenticate the user. (Rutherford- Fig. 9; Krishnaswamy- para. 25- comparing an individual's ‘live’ voice with a previously recorded “voiceprint” sample of their speech. When the ‘live’ voice is processed by digital system, we also create and verify a watermark embedded with ‘live’ voice using a ‘contrivance’ device to ensure no spoofing or playback or mimicry of original caller is used to conduct any fraudulent transactions)

Regarding claim 8, the combination of Rutherford and Krishnaswamy disclose the apparatus according to claim 1, the instructions are further to cause the processor to: analyze the signal to ascertain a primary pattern corresponding to an unmodulated voice of the user speaking a code word; compare the code word of the primary pattern to a code word of an authentication pattern; and in response to a determination that (Rutherford- Fig. 9; Krishnaswamy- para. 25- comparing an individual's ‘live’ voice with a previously recorded “voiceprint” sample of their speech. When the ‘live’ voice is processed by digital system, we also create and verify a watermark embedded with ‘live’ voice using a ‘contrivance’ device to ensure no spoofing or playback or mimicry of original caller is used to conduct any fraudulent transactions)

Regarding claim 9, Rutherford discloses in the apparatus according to claim 1, wherein the specified code for the specified time period is different than other specified codes for other specified time periods, and the other specified codes for the other specified time periods each include corresponding authentication codes from the plurality of authentication codes. (para. 86- para. 86- the supplemental signal transmitted by the communication device 110 may be unique to the particular transaction. Further, by altering and/or manipulating the supplemental signal prior to transmitting, it may be ensured that the same supplemental signal is never used for more than one transaction. Note- time period = duration of a particular transaction)

Regarding claims 10-12, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-9 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Regarding claims 13-15, they merely  recites a computer program that when executed, performs the functional steps of claims 1-9, and thus, rejected for the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433